 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20   PageID.1   Page 1 of 13



              UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

DETROIT UNITY FUND,
a Michigan nonprofit corporation,
VIRGIL SMITH,
an individual,
            Plaintiffs,

VS.                                                  Case No.
                                                     Honorable
GRETCHEN WHITMER,
Governor of Michigan,
JOCEYLN BENSON,
Secretary of State,
JONATHAN BRATER,LLC,
Director of Michigan Bureau of Elections
JANICE WINFREY
Detroit City Clerk,

            Defendants.

Michael Griffie (P79836)
BUTZEL LONG,a professional corporation
150 West Jefferson Suite 100
Detroit, Michigan 48226
(313)225-7000
griffie@butzel.com
Attorney for Plaintiffs

          VERIFIED COMPLAINT FOR LIMITED INJUNCTIVE
                      AND OTHER RELIEF

      Plaintiffs DETROIT UNITY FUND and VIRGIL SMITH (collectively

"Plaintiffs") for its Verified Complaint against Defendants Gretchen Whitmer,

Jocelyn Benson, and Jonathan Brater, and Janice Winfrey (collectively,

"Defendants").
 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20        PageID.2      Page 2 of 13



      1.    This action arises out of Defendants requirement for Plaintiff to

submit nine thousand seven hundred and thirteen signatures for a proposed ballot

initiative under M.C.L§ 168.488 and M.C.L§ 168.646(a) by 5:00 p.m. on July 28,

2020 pursuant to M.C.L§ 168.646(a) in light of the global pandemic and severe

restrictions placed on public gatherings. Such ballot access procedure violates

rights guaranteed under the First and Fourteenth Amendments of the United States

Constitution.

                  PARTIES,JURISDICTION AND VENUE

      2.    Plaintiff Detroit Unity Fund is a 501(C)(4) Social Welfare

Organization with its principal place of business in Detroit, Michigan.

      3.    Plaintiff Virgil Smith is a resident of Detroit, Michigan and the

resident agent of Detroit Unity Fund.

      4.    Defendant Gretchen Whitmer is the Governor of Michigan. Governor

Whitmer has authority over the enforcement of the Michigan Election Code during

a state of emergency and otherwise. Plaintiff assert claims against Governor

Whitmer in her official capacity. Governor Whitmer's official address is P.O. Box

15282, Lansing, MI 48901.

      5.    Defendant Jocelyn Benson is the Secretary of State of Michigan

Secretary Benson is the State's chief elections official and has ultimate authority

over the enforcement of the Michigan Election Code, including the provisions



                                         2
 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20            PageID.3   Page 3 of 13



challenged herein. The Plaintiffs assert their claims against Secretary Benson in

her official capacity only. Secretary Benson's official address is 430 W. Allegan,

Lansing, Michigan 48933

       6.        Defendant Jonathan Brater is the Director of Michigan Bureau of

Elections. Director Brater accepts and reviews initiative petition filings, assists

county and local election officials with their administrative duties, and administers

the State's electoral process and Campaign Finance Act. The Plaintiffs assert their

claims against Director Brater in his official capacity only. Director Brater's

official address is Bureau of Elections, 430 W. Allegan, Lansing, Michigan 48933.

       7.        Defendant Janice Winfrey is the Detroit City Clerk. Ms. Winfrey

presides over the Detroit Department of Elections.

       8.        Subject matter jurisdiction in this case with respect to Defendant is

based on 28 U.S.C. §1331.

       9.        Venue is proper in this Court because certain events giving rise to the

claims occurred in this district and Defendant is subject to personal jurisdiction in

this district.

                              GENERAL ALLEGATIONS

       10.       Detroit Unity Fund's mission is to improve the health, safety and

welfare to the citizens of Detroit and have dedicated their time, money, and other

resources, to advance the ballot initiative petition to place a recreational marihuana



                                             3
 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20          PageID.4    Page 4 of 13



ordinance on the ballot stemming from the inaction of government officials in

Detroit to pass necessary legislation pursuant to the Michigan Regulation and

Taxation of Marihuana Act which will increase much needed tax revenue to the

City of Detroit and provide social equity considerations to those affected by the

prohibition of Marihuana through such an ordinance.

      11.    Pursuant to Michigan election law, to appear on the official general

ballot, proponents of the initiative are required to file with the Detroit City Clerk's

office by July 28, 2020, at nine thousand seven hundred and thirteen (9,713)

signatures of qualified and registered electors residing in the state of Michigan. See

M.C.L. 168.488.

      12.    Detroit Unity's campaign team has collected nearly five thousand

valid signatures.

      13.    Michigan's ballot access procedure in combination with Governor

Whitmer's March 24, 2020 Executive Order No. 020-21 (the "Stay-home Order"),

violates rights guaranteed by the First and Fourteenth Amendments of the United

States Constitution.

       14.   Defendants' refusal to unilaterally apply this Court's June 11, 2020,

Order [Case No. 20-cv-11246] related to issue petitions, is a violation of the equal

protection clause of the     of the Fourteenth Amendment of the United States

Constitution.(Exhibit A).



                                           4
 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20        PageID.5    Page 5 of 13



      15.    The Michigan Regulation and Taxation of Marihuana Act allows

individuals to petition to initiate an ordinance to provide for the number of

marihuana establishments allowed within a municipality and must be signed by

qualified electors in the municipality in a number greater than 5% of the votes cast

for governor by qualified electors in the municipality at the last gubernatorial

election.(Exhibit B).

      16.    194,260 votes were cast in Detroit in the 2018 gubernatorial election

and 5% of this total equals nine thousand seven hundred and thirteen (9,713).

      17.    The Michigan Secretary of State requires that Petitions to place

county and local questions on the November 2020 general election ballot be

submitted by 5:00 p.m. July 28, 2020 pursuant to M.C.L. 168.646(a).

      18.    Detroit Unity Fund, its staff, and several volunteers were diligently

collecting signatures during the wake of the Governor's Stay at Home Order.

Although Detroit Unity has collected a substantial number of signatures from

qualified and registered electors, they have not yet obtained enough signatures to

meet the statutory threshold to have the initiative placed on the November 3, 2020

general ballot.

      19.    Detroit Unity, its campaign team, and several volunteers and

supporters have been working diligently, and have already collected approximately

four thousand nine hundred and thirteen (4,913) valid signatures.



                                         5
 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20           PageID.6    Page 6 of 13



      20.    On or around March 15, 2020, President Trump rolled out his "15

days to slow the spread" initiative (the 'Initiative"). This Initiative, which was

ultimately extended to April 30, 2020, asked people to practice social distancing

and take other measures to prevent the spread of the novel SARS-CoV-2 virus

("Covid19").

      21.    To comply with this Initiative and protect Michigan's citizens, Detroit

Unity and its campaign postponed many of its efforts to collect signatures.

      22.    On March 23, 2020, in response to the unprecedented Covid-19

pandemic, which has disrupted nearly every aspect of American life, Governor

Whitmer issued Executive Order 2020-21 (the "Stay-home Order" or the "Order)

(Exhibit C), which has now been extended several times.

      23.    The Stay-home Order further requires that Essential Workers who

leave their homes must maintain social distancing standards by remaining at least

six feet away from others.

      24.    The Stay-home Order does not create an exception for ballot initiative

campaign staff, and even if an exception was created, it would still be impossible

for petition circulators to visit homes and public facilities to collect signatures from

supporters and other electors without causing those individuals to violate the

Order.




                                           6
 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20           PageID.7    Page 7 of 13



      25.    The refusal of the Defendants to accommodate the hurdles created by

the pandemic and the Stay-home Order resulted in a civil action being filed by a

political candidate who faced the same challenges the Plaintiffs in this case are

now facing. The Court in that case decided on behalf of the Plaintiff, and issued an

Order to extend the filing deadline, to allow the use of electronic signatures, and to

reduce the number of required signatures by fifty percent (50%). See 2:20-

cvl0831-TGB-EAS Esshaki V. Whitmer et al. (Exhibit D)

      26.    Although the deadlines and number of signatures required are

different, this Court entered a similar Order for a state-wide issue ballot initiative.

Yet, the Defendants refuse to apply the Court's June 11, 2020 decision to initiative

petitions since the Plaintiffs in that matter voluntarily dismissed the case.

      27.    The Defendants' enforcement of the deadline and number of

signatures required is inconsistent with other actions the Secretary of State has

taken in these unprecedented times. The Secretary of State offices are closed, and

because the closure of the offices are linked to the Stay-home Order, they are not

expected to reopen until May 15, 2020, at the earliest. Additionally, the Secretary

of State has indicated that it will conduct local elections in May 2020 through mail

ballots, not in person.




                                           7
 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20        PageID.8    Page 8 of 13



      28.    Similarly, on March 25, 2020, recognizing the severity of this

pandemic, Governor Whitmer issued Executive Order 2020-22, extending the

canvassing deadline ofthe state's primary election to April 24, 2020. (Exhibit E).

      29.    These extraordinary measures underscore the challenges we face as a

state and nation during this pandemic. There is, under these unprecedented

circumstances, absolutely no compelling or legitimate state interest to enforce the

Filing Deadline and signature requirement, and to do so is unconstitutional.

      30.    Collecting signatures is a time-consuming process, which requires

close contact with electors who reside in the state.

      31.    Governor Whitmer's Stay-home Order has made it impossible to

collect the required number of elector signatures by July 28, 2020, the deadline

imposed under M.C.L. § 168.646(a).

      32.    The enforcement of that Deadline under these unprecedented

circumstances, considering the Stay-home Order, is unconstitutional because it

imposes signature requirements upon the Plaintiffs, and simultaneously strips them

of the ability to meet those requirements. This effectively prevents the Plaintiffs,

through no fault of their own, from getting their proposed ballot initiative on the

ballot.

      33.    Over the last several months, Detroit Unity and its staff has expended

countless hours and other resources campaigning for the proposed ballot initiative.



                                          8
 Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20          PageID.9    Page 9 of 13



The enforcement of the Deadline and signature requirement severely injures

Detroit Unity and its supporters, and continues to impose severe burdens on them

because if it is enforced, the thousands of Detroit electors who have signed the

petition, and the thousands more who wish to sign the petition, will not be able to

make their signatures count, and to make their voices heard in the 2020 general

election.

      34.    The Plaintiff, as well as the thousands of supporters across Detroit

who support the ballot initiative, will be further injured and will suffer irreparable

harm to their voting, speech, and associational rights because they will not be able

to vote for an issue they wanted to make their voices heard on.

      35.    Defendants' refusal to apply the same rules to ballot initiative petitions

that were ordered to be applied another issue petitions, will deny voters, including

the Plaintiffs, with the opportunity to vote on an issue they worked diligently to get

on the ballot. The Defendants' actions will serve to subvert our constitutional

democracy by arbitrarily restricting Michigan electors right to support and vote for

an initiative they choose to support.

       36.   If a preliminary injunction is not issued, as requested herein,

immediate and irreparable injury will result to Plaintiffs Detroit Unity Fund and

Virgil Smith before Defendants can be heard in opposition.




                                          9
Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20      PageID.10    Page 10 of 13



             COUNT I - VIOLATION OF FIRST AND FOURTEENTH
                           AMENDMENT RIGHTS
                  (Detroit Unity Fund MC.L.§ 168.488 as this
                 sponsor unconstitutional ofa ballot as initiative)

      37.    The preceding Paragraphs 1 — 36 are hereby incorporated by

reference.

      38.    Considering the existence of an unprecedented viral pandemic and

Governor Whitmer's Stay-home Order, the application and enforcement of M.C.L.

§ 168.488 is unconstitutional as applied to Detroit Unity Fund because the

enforcement of the statute would require Detroit Unity Fund to collect four

thousand eight hundred more signatures by 5:00 p.m. July 28, 2020.

      39.    Defendants' actions effectively prohibit Detroit Unity Fund from

getting the required number of signatures, and in turn, prevent Detroit Unity Fund

from having the ballot initiative placed on the November 3, 2020, general ballot,

which violates Detroit Unity Fund's freedom of speech and association, equal

protection, and due process rights as guaranteed by the First and Fourteenth

Amendments, and as enforced by 42 U.S.C. § 1983.

      40.    Defendants' failure to comply with this Court's order in SawariMedia

LLC v. Gretchen Whitmer et al, in their enforcement of the statutory requirements

in conjunction with the Stay-home Order make it virtually impossible for Detroit

Unity Fund to get its ballot initiative completed. Under the circumstances, these

requirements are burdensome, unreasonable, and are not narrowly tailored to meet


                                        10
Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20            PageID.11    Page 11 of 13



any compelling or legitimate state interest.

      41.      Moreover, the original requirements for political and judicial

candidates seeking to secure placement on the ballot are no longer being enforced.

Failure to apply the same rules to ballot initiatives is unequal protection of the law.

      42.      These violations immediately injure Detroit Unity Fund and will

continue to injure Detroit Unity Fund in the future in the absence of relief from this

Court.

                                      COUNT II —
                 VIOLATION OF FIRST AND FOURTEENTH
                              AMENDMENT RIGHTS
             (M.CL. ‘sc 168.646a is unconstitutional to Plaintiff Virgil Smith
                             as applied to registered voters)

      43.      The preceding Paragraphs 1 — 42 are hereby incorporated by

reference.

      44.      Plaintiff Smith is a registered voter. He has consistently voted in past

primary and general elections, and he has a constitutional right to have his

signature counted toward a ballot initiative, and to effectively cast his vote.

      45.      The unconstitutional exclusion of the initiative sponsored by Detroit

Unity Fund through the unconstitutional enforcement ofthe Deadline and signature

requirements deprives Plaintiff Smith of an effective choice at the ballot on an

issue he wishes to vote on. It is wholly unreasonable, and fails to meet any

compelling or legitimate state interest.



                                            11
Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20      PageID.12    Page 12 of 13



                          REQUEST FOR RELIEF

      WHEREFORE,Plaintiffs request:

  (1)   That this Court issue a temporary restraining order, a preliminary
        injunction and thereafter a permanent injunction restraining and enjoining
        Defendants, their agents, servants and employees, representatives and
        from enforcing M.C.L. § 168.488 and MCL § 168.646(a) against Detroit
        Unity Fund and allow Detroit Unity Fund an additional thirty days from
        entry of this order to comply with the signature requirement;


  (2)    That Plaintiffs be granted all other just and proper relief as this Court
         may determine.

                                     Respectfully submitted,

                                     BUTZEL LONG,a professional corporation

                                     By:/s/ Michael R. Griffie
                                     Michael R. Griffie (P79836)
                                     150 West Jefferson, Suite 100
                                     Detroit, MI 48226
                                     (313)225-7000
                                     griffie@butzel.corn
Dated: July 28, 2020                 Attorneys for Plaintiffs




                                       12
Case 4:20-cv-12016-SDD-RSW ECF No. 1 filed 07/28/20              PageID.13           Page 13 of 13



                      VERIFICATION OF VIRGIL SMITH

STATE OF
                                 )ss
COUNTY OF

      I, Virgil Smith, having first been duly sworn, depose and state that I am the

Resident Agent of Detroit Unity Fund.; that I have read the foregoing Verified

Complaint and know its contents; and that the statements of fact set forth in the

foregoing Verified Complaint are true and accurate, except for the matters stated in

the foregoing Verified Complaint to be upon information and belief, to the best of

my knowledge, information, and belief.




Subscribed and sworn to before me on July 28,2020
                                                        MAMIE L.ARMSTRONG
                                                   NOTARY Pueuc,STATE OF MI
                                                        COUNTY
                                                MY COMMISSIONOF OAKLAND
                                                                EXPIRES Jul30 2020
                                              ACTING IN COUNTY OF
Notary Public
                  County,
My commission expires:          43,,
Acting in the County of (.-„t.(r..„(




                                         13
